FMR LLC 82 Devonshire Street, F3D Boston, MA 02109-3614 May 4, 2011 U.S. Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, NW Washington, DC 20543 Re: Fidelity Investments Mutual Funds (FMR LLC) Rule 17g Compliance Filing Fidelity Bond Coverage Period: July 1, 2010  June 30, 2011 To Whom it May Concern, We submit the following excess bond policies on behalf of Fidelity Investments Mutual Funds for $50,000,000 excess of $100,000,000 in coverage: London/ACE, Antares Policy No: B080113015P10 (Equity and High Income Funds) Policy No:B080113013P10 (Fixed Income & Asset Allocation Funds) Participation: $6M part of $50M x $100M National Casualty Co. (Freedom) Policy No: XMO 1000022 (Equity and High Income Funds) Policy No: XMO 1000020 (Fixed Income & Asset Allocation Funds) Participation: $10M part of $50M x $100M Twin City Fire Insurance Co. (The Hartford) Policy No: 00DC025212710 (Equity and High Income Funds) Policy No: 00DC025212310 (Fixed Income & Asset Allocation Funds) Participation: $10M part of $50M x $100M Houston Casualty Co. (HCC) Policy No: 24-MG-10-A10266 (Equity and High Income Funds) Policy No: 24-MG-10-A10268 (Fixed Income & Asset Allocation Funds) Participation: $8M part of $50M x $100M Chartis Excess Limited Policy No: 33089945 (Equity and High Income Funds) Policy No:33089947 (Fixed Income & Asset Allocation Funds) Participation: $6M part of $50M x $100M Federal Insurance Company (Chubb) Policy No: 82105061 (Equity and High Income Funds) Policy No:82120106 (Fixed Income & Asset Allocation Funds) Participation: $5M part of $50M x $100M Catlin Specialty Insurance Company Policy No: XSP-92188-0710 (Equity and High Income Funds) Policy No: XSP-92189-0710 (Fixed Income & Asset Allocation Funds) Participation: $5M part of $50M x $100M FMR LLC 82 Devonshire Street, F3D Boston, MA 02109-3614 The lead bond insurance policy, statement confirming payment of premiums, resolution of a majority of independent trustees approving coverage, joint insured bond statement and the Fidelity Bond Insurance Recovery Agreement have been submitted. The accession number is 0000878467-11-000022. Sincerely, Ann Barry Director, Insurance & Risk Management FMR LLC
